Citation Nr: 1439478	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  06-29 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an increased rating in excess of 20 percent for right anterior cruciate ligament (ACL) repair with residual instability, right knee.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1988 to March 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Board denied entitlement to an increased rating in September 2013.  The Veteran filed an appeal before the United States Court of Appeals for Veterans Claims (Court), ultimately resulting in a May 2014 Joint Motion for Remand which remanded the matter to the Board for further development.

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA electronic claims file to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the May 2014 Joint Motion for Remand (JMR), the Veteran's claim must be remanded for further procedural and evidentiary development.

As noted by the parties to the JMR, the Veteran submitted a March 2010 Form 21-4142 authorizing VA to obtain medical records from Camp Anaconda in Iraq.  The record does not indicate that VA took appropriate action to obtain these records, and as a result, VA must now attempt to obtain these records on remand.  Any inability to obtain these records must be documented in the claims file and the Veteran must be provided with appropriate notice.

The Veteran was afforded an examination for his right knee most recently in June 2010.  The Board notes that generally a new VA examination is not warranted based on the mere passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  However, since that examination the Veteran has claimed that his condition has worsened, specifically in a July 2010 Appellate Brief.  Consequently, a new examination is necessary to get an accurate current evaluation of the Veteran's right knee disability.

Accordingly, the case is REMANDED for the following action:

1.  Send notice to the Veteran requesting that he identify any other treatment that he is receiving for his right knee disability and request that he forward any additional records to VA to associate with the claims file.

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file. 

2.  Take appropriate steps to obtain the Veteran's medical records from Camp Anaconda in Iraq, pursuant to his March 2010 Records Authorization form.  Document any steps taken and any potential negative responses in the file.

3.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected right knee disability.  The claims folder, access to Virtual VA, and a copy of this REMAND must be made available for the examiner to review.  In accordance with the latest worksheet for rating joint disorders, the examiner is to provide a detailed review of the pertinent medical history, current complaints, and nature and extent of the Veteran's right knee disability.  The examiner should:

a)  Provide range of motion findings with discussion of the DeLuca factors and explain their effect on any additional functional limitation for the right knee.  The examiner is specifically requested to examine the Veteran's active and passive range of right knee motion and to address the impact of pain with notation of the degree at which motion becomes painful. 

b)  Examine the stability of the right knee and indicate whether any instability is slight, moderate, or severe in degree.  The examiner should reconcile any findings of right knee instability or lack thereof with the record.  

c)  Provide a reasoned explanation as to the effect of the Veteran's current right knee disability on his occupational functioning.

A complete rationale for any opinion expressed must be provided.  If any opinion cannot be given without resort to mere speculation, the examiner must explain why.

4.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any other development deemed appropriate, re-adjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



